DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/10/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-5, 7-10, 12-14, 16-19 are pending.  Claims 2, 6, 11, 15 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al (PGPUB 2013/0185412), and further in view of Yang et al (PGPUB 2015/0156192) and Moisa (PGPUB 2014/0282938).

Regarding Claim 10:
Orr teaches a data interworking device, comprising: 
a memory (paragraph 15); and 
one or more processors (paragraph 15), 
15wherein the memory stores program instructions, and the processor is configured to execute the program instructions to (paragraph 15): 
receive first data and second data (paragraph 31, collection of account, profile, and topic information across multiple properties), wherein the first data are associated with a first user identity of a first platform (paragraph 31, collection of account, profile, and topic information across multiple properties; paragraph 35, property observing module may observe first properties that are part of first content, where the first content is part of first account; paragraph 2, different profiles for different social media programs), the second data are associated with a second user identity of a second platform (paragraph 31, collection of account, profile, and topic information across multiple properties; paragraph 36, method includes act of observing second one or more properties for second portion of content on the network, the second portion of content from a second account; paragraph 2, different profiles for different social media programs);  
20generate a unified user identity of a user (paragraph 36, correlating module used to correlate an association between the first account and second account as part of network persona; paragraph 39, stable identifier assigned to network persona) corresponding to the first user identity and/or the second user identity (paragraph 36, network persona is based on at least some of the first properties of the first account corresponding to some of the second properties of the second account; association is created between first account and second account; association becomes part of author’s network persona) in response to a request of the user (paragraph 22, personas created declaratively by a person; paragraph 38, correlating an association as part of a network persona includes receiving an indication from an author with control over the first and second accounts that the first account and second account are correlated; paragraph 25, declared correlation occurs when author with control over more than one account explicitly declares correlation between accounts), and obtain result data corresponding to the unified user identity of the user according to the first data and the second data (paragraph 37-39, system compares first properties to second properties and creates associations, i.e. result data, between first and second accounts; associations correlated into network persona; stable identifier assigned to network persona), 
determine the first user identity as the unified user identity of the user and determine the first data as the result data corresponding to the unified user identity of the user in a case that the first user identity corresponds to the user (paragraph 36, network persona is based on at least some of the first properties of the first account corresponding to some of the second properties of the second account; association is created between first account and second account; association becomes part of author’s network persona);
determine the second user identity as the unified user identity of the user and determine the second data as the result data corresponding to the unified user identity of the user in a case that the second user identity corresponds to the user (paragraph 36, network persona is based on at least some of the first properties of the first account corresponding to some of the second properties of the second account; association is created between first account and second account; association becomes part of author’s network persona).
Orr does not explicitly teach wherein the first platform is different from the second platform;

generating the unified user identity of the user and taking a larger value of the first data and the second data or a sum of the first data and the second data as the result data corresponding to the unified user identity of the user, in a case that the first user identity and the second user identity both correspond to the user.
However, Yang teaches the concept wherein a first platform is different from a second platform (paragraph 25-28, Fig. 1, multiple separate service providing machines accessed by user, for providing separate services, e.g. sports-related services and retail services; separate service providing machines can therefore be seen as separate platforms);
storing result data and a unified user identity in association with each other (abstract, user may have multiple identities, from which a federated identity may be created; paragraph 38, identification module determines that first user identifier and second user identifier both correspond to a first user, and creates a unique federated identifier for first user; paragraph 16, many associated user accounts and devices included in graph representing comprehensive profile of account, device, or owner; federated identity is created to represent identity of the graph; paragraph 36, user identities stored in storage module; paragraph 13, identity provider stores information about accounts); and
generating the unified user identity of the user and taking a larger value of first data and second data or a sum of the first data and the second data as the result data corresponding to the unified user identity of a user in a case that the first user identity and the second user identity both correspond to the user (paragraph 51, upon determining first identifier and second identifier correspond to first user, federated identifier is created; paragraph 56, identification of the user allows service provider to provide more precisely tuned experience to user; items viewed by the user may be tracked and shared with other service providers; total amount recently spent, i.e. sum of spending data from multiple service providers, is tracked and shared with other service providers).

Neither Orr nor Yang explicitly teaches determining the first user identity as the unified user identity of the user and determining the first data as the result data corresponding to the unified user identity of the user in a case that only the first user identity corresponds to the user; and
determining the second user identity as the unified user identity of the user and determining the second data as the result data corresponding to the unified user identity of the user in a case that only the second user identity corresponds to the user.
However, Moisa teaches the concept of determining a first user identity as a unified user identity of a user and determining a first data as result data corresponding to the unified user identity of the user in a case that only the first user identity corresponds to the user (abstract, method of integrating a plurality of cloud storage accounts, including the steps of receiving login data of a user account, receiving a notification of at least one of the cloud storage accounts to associate with the user account, receiving authentication data of the at least one cloud storage accounts, transmitting the authentication data to the respective cloud storage account, receiving at least one authentication token from each of the respective cloud storage accounts when the authentication data is verified, storing the at least one authentication token in a database and associating the at least one authentication token with the user account, and receiving at least one file from the at least one cloud storage account associated with the user account; paragraph 47, method of integrating cloud storage accounts; system receives login data of user which has been previously registered; paragraph 49, system receives notification of selection of cloud storage account to associate or add to logged in user account; paragraph 50, system receives login and authentication data for cloud storage account; system submits login and authentication data to corresponding cloud storage account which was selected; paragraph 51, system determines whether cloud login attempt was successful; if not, system notifies user that login attempt failed; if successful, system receives authentication token and stores in memory associated with user account; paragraph 52, process repeats for every requested cloud account to be added to user account; therefore, failure to authenticate a second account after the first account has successfully been authenticated, will result in only the first data/identity being added to a unified user identity of a user); and
determining a second user identity as the unified user identity of the user and determining second data as the result data corresponding to the unified user identity of the user in a case that only the second user identity corresponds to the user (paragraph 47-52, as above, however as each cloud account must be authenticated separately, either account can be seen as the “first identity/data” or the “second identity/data”, i.e. if the first account fails to authenticate and the second account successfully authenticates, this can be seen as only the second identity/data being added to the unified user identity of the user).




Regarding Claim 14:
Orr in view of Yang and Moisa teaches the data interworking device according to claim 10.  In addition, Yang teaches wherein the processor is further 20configured to: 
receive a query request after storing the result data and the unified user identities (paragraph 29, user accesses service providing machine; service providing machine informs mobile identity machine of access and requests information from mobile identity machine; mobile identity machine informs service providing machine of previous access from different device), wherein the query request comprises the unified user identity, the first user identity, the second user identity or a type of the result data (paragraph 48, service provider requesting information identifies the user by UUID of device or identity provided by identity provider); and 
query a database storing the result data and the unified user identities according to the 25query request, and determine a query result (paragraph 13, service provider requests additional information about a user corresponding to the user account of the service provider; identity provider responds with additional information about the user; paragraph 35, mobile identity machine comprises storage module; paragraph 61-62, storage is a machine-readable medium including a database).  
The rationale to combine Orr and Yang is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 14.

Regarding Claim 16:
5 Orr in view of Yang and Moisa teaches the data interworking device according to claim 10.  In addition, Yang teaches wherein the processor is further configured to: 
construct a data structure before obtaining the result data corresponding to the unified user identity of the user according to the first data and the second data (paragraph 16, associated user accounts and devices included in a graph that represents comprehensive profile of the account, device, or owner, and the relationships across, for example, multiple business entities; federated identity is created to represent the identity of the graph (i.e. user profile, or person)), wherein data items of the data structure comprises at least one of: the unified user identity, a platform type, the first 10user identity, the second user identity, the first data, the second data (paragraph 16, associated user accounts included in graph, i.e. first and second user identities; profile built from many activities on multiple accounts and devices of a user, i.e. first and second data), the result data, reporting time of the first data, reporting time of the second data and reporting time of the result data.  
The rationale to combine Orr and Yang is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 16.

Regarding Claims 1, 5, 7:
These are the method claims corresponding to the device of claims 10, 14, 16 respectively, and are therefore rejected for corresponding reasons.

Regarding Claim 19:
This is the non-transitory computer readable storage medium corresponding to the device of claim 10, and is therefore rejected for corresponding reasons.

Claims 3-4, 9, 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Yang and Moisa, and further in view of Amalapurapu et al (PGPUB 2014/0337513).

Regarding Claim 12:
5 Orr in view of Yang and Moisa teaches the data interworking device according to claim 10.
Neither Orr nor Yang nor Moisa explicitly teaches wherein the processor is further configured to: 
obtain group account information after storing the result data and the unified user identities, wherein the group account information comprises at least two user identities; 
determine a unified user identity corresponding to each of user identities in the group 10account information, and determine result data corresponding to each of unified user identities; and 
sort the user identities in the group account information according to the result data corresponding to each of unified user identities.  
However, Amalapurapu teaches the concept of obtaining group account information after storing result data and unified user identities, wherein the group account information comprises at least two user identities (paragraph 56, user activity that is spread across different user devices is collected and aggregated in a common data store for analysis and processing; once a user identification join is identified for a set of two or more user identities (UIDs), the data for such UIDs can be merged resulting in a reduced set of unique UIDs; paragraph 53, joined set of UID results stored in storage; paragraph 60, UIDs joined based on IP address; paragraph 78, merged UIDs based on IP addresses further categorized, i.e. grouped, based on user behaviors; UIDs grouped based on events common between set of UIDs);
determining a unified user identity corresponding to each of the user identities in the group account information, and determining result data corresponding to each of unified user identities (paragraph 93, cross platform user joining engine enhances the confidence in the joining of UIDs by observing additional commonalities in the behaviors of joined UIDs; paragraph 104, if UIDs identified as potentially belonging to the same user both show visits to the same page on a site, then the cross platform user joining engine can automatically join the users together with higher confidence; paragraph 53, joined set of UID results stored in storage); and
sorting the user identities in the group account information according to the result data corresponding to each of unified user identities (paragraph 68, users placed into one of three buckets based on confidence level that multiple UIDs are same individual).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the user identity grouping teachings of Amalapurapu with the unified user identity generation teachings of Orr in view of Yang and Moisa, in order to utilize other known factors about known users to increase the confidence that two user identifiers represent the same individual, thereby improving accuracy and avoiding false positives.

Regarding Claim 13:
15Orr O	Orr in view of Yang, Moisa, and Amalapurapu teaches the data interworking device according to claim 12.  In addition, Yang teaches wherein the processor is further configured to obtain the result data corresponding to each of unified user identities from a database according to the unified user identity corresponding to each of user identities (paragraph 48, service provider requests information using identity provided by identity provider; paragraph 13, service provider requests additional information about a user corresponding to the user account of the service provider; identity provider responds with additional information about the user; paragraph 35, mobile identity machine comprises storage module; paragraph 61-62, storage is a machine-readable medium including a database).  
The rationale to combine Orr and Yang is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 13.

Regarding Claim 18:
Orr in view of Yang and Moisa teaches the data interworking device according to claim 10.
Neither Orr nor Yang nor Moisa explicitly teaches wherein the processor is further configured to receive a log of a user who is active in daily active users, wherein the log comprises the first data and the second data.  
However, Amalapurapu teaches the concept wherein a processor is further configured to receive a log of a user who is active in daily active users, wherein the log comprises first data and second data (abstract, techniques for cross platform user joining, including associating first user identification with second user identification; paragraph 34, one or more monitored behaviors and IPs are tracked using pixel log; paragraph 40, pixel logs can be analyzed to determine incoming traffic from web sites and what items were selected while the user browsed; paragraph 57, pixel logs data input is received at user identification (UID) correlation based on IP address; UIDs are correlated using such IPs; paragraph 83, search across web logs provides determination of devices using IP address to connect over particular time period, e.g. in the past week or another time period).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the user log teachings of Amalapurapu with the unified user identity generation teachings of Orr in view of Yang and Moisa, in order to utilize a data source which is 

Regarding Claims 3-4, 9:
These are the method claims corresponding to the device of claims 12-13, 18 respectively, and are therefore rejected for corresponding reasons.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Yang and Moisa, and further in view of Bao et al (PGPUB 2014/0282884).

Regarding Claim 17:
Orr in view of Yang and Moisa teaches the data interworking device according to claim 10.  
Neither Orr nor Yang nor Moisa explicitly teaches wherein the processor is further configured to store the result data and the unified user identity in a distributed database every 15predetermined time period.  
However, Bao teaches the concept of storing result data and a unified user identity in a distributed database every predetermined time period (abstract, method of generating combined ID; paragraph 10, platform configured to communicate with graph API server, which stores user’s fully identifying profile, including UID, likes, etc.; paragraph 56, Puma node designed for analytics and insight report, i.e. likes; Puma node batches data for predetermined period of time before storing in HBase; paragraph 37, HBase is database management system; paragraph 97, distributed database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the data batch teachings of Bao with the unified user identity generation teachings of Orr in view of Yang and Moisa, in order to prevent from overloading a storage 

Regarding Claim 8:
This is the method claim corresponding to the device of claim 17, and is therefore rejected for corresponding reasons.

Response to Arguments
Applicant's arguments filed 4/10/2020 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 103:
Applicant’s arguments: Thus, Orr describes that properties may include account, profile, and/or topic information for the related portion of content, when a property of the first account corresponds to a property of the second account, the two can be associated, and association 125 is created. The association (which includes the corresponding properties 126) then becomes part of an author's network persona 130, the resulting network persona 130 may include a single identity across multiple properties, multiple identities on the same property (such as personal and corporate microblogging accounts), and/or multiple personas for a specified identity (group blogs, group microblogging accounts). That is, in Orr, the first account and the second account are linked as long as the first account and the second account include corresponding account, profile and/or topic information for the related portion of content, and the resulting network persona 130 may include multiple identities on the same property. 
It can therefore be seen that, in Orr, the first account and the second account belong to different users, and the first account and the second account belong to a same platform.

That is, and as an example, data of a same user in different platforms may be fused, and the fused unified user identity and the fused result data may be stored in association with each other. Then data interworking of the same users under account systems of different platforms can be realized so as to complete data fusion. After the result data and the unified user identity are stored, stored contents may be applied to multiple purposes such as grade ranking, a score ranking and a consumption amount ranking.

Examiner’s response: As per Advisory Action dated 5/6/2020, Applicant argues that in Orr, the first account and second account belong to different users, and the first account and the second account belong to the same platform.  However, this is merely a single example given by Orr.  Paragraph 25 of Orr recites that correlation levels include the following: “declared correlation occurs when an author with control over more than one account explicitly declares correlation between accounts… Implied correlation occurs when an author with control over more than one account indicates correlation between accounts implicitly, such as referring to an account as “my account”…” etc.  This indicates that Orr also considers the example where a single user or “author” has ownership over multiple accounts.  With regard to the first and second platforms, examiner notes that the example of a platform given in Applicant’s specification, paragraph 31, refers to “different application programs” or “a same application program running in different operating systems”.  While Orr refers to multiple accounts, it is unclear that these accounts refer to separate application programs.  Therefore, Orr is merely silent with regards to this claimed element.

Applicant’s arguments: Applicant respectfully submits that Yang fails to cure the deficiencies of Orr. Yang describes that a user may have multiple identities used to access multiple services or 
The main concept of Yang is shown in following Figure 9 of Yang: [omitted]
It can be seen from FIG. 9 and related description of FIG. 9 that, Yang merely describes, "creating a unique federated identifier for the first user based on a relationship between the first user identifier and the second user identifier, where the first user identifier and the second user identifier both correspond to the first user".
Yang therefore fails to suggest or disclose, "wherein the first data are associated with a first user identity of a first platform, and the second data are associated with a second user identity of a second platform, and wherein the first platform is different from the second platform ... obtaining result data corresponding to the unified user identity of the user according to the first data and the second data; and storing the result data and the unified user identity in association with each other" as recited in amended claim 1 (emphasis added)

Examiner’s response: However, Yang does teach wherein the first platform is different from the second platform.  Yang, paragraph 25-28, Fig. 1 teaches multiple service providing machines which are accessed by a user.  These service providing machines may be viewed as "platforms". Therefore, separate service providing machines may be viewed as separate platforms. Orr, paragraph 38, teaches the mobile identity management machine creates a unique federated identifier based on the determination that the first user identifier and second user identifier correspond to a first user. Therefore, the combination of Orr in view of Yang teaches "wherein the first data are associated with a 
Applicant's further arguments regarding Amalapurapu and Bao, which were recited for different reasons, are therefore moot.
The only element missing from the combination of Orr in view of Yang is that of determining the first user identity as the unified user identity of the user and determining the first data as the result data corresponding to the unified user identity of the user in a case that only the first user identity corresponds to the user; and determining the second user identity as the unified user identity of the user and determining the second data as the result data corresponding to the unified user identity of the user in a case that only the second user identity corresponds to the user.  However, a new ground(s) for rejection is provided above which does teach this amended subject matter.
	Applicant’s arguments with regard to independent claims 10, 19 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491